Citation Nr: 9929350	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to restoration of a 10 percent rating for a 
bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

When the case was previously before the Board, in December 
1998, it was Remanded to the RO.  The RO had erroneously 
listed the issued as entitlement to an increased rating, when 
it involved restoration of a 10 percent rating which had been 
reduced.  The case was returned to the RO so it could 
consider the restoration issue  and the applicable criteria, 
particularly 38 C.F.R. § 3.344 (1999).  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Audiometric testing in July 1992, showed a hearing loss 
which produced a numeric designation of "IV" for the right 
ear and "IV" for the left ear.  That numeric designation 
supported a compensable rating.  Subsequent audiometric 
examinations established improvement of hearing in both ears.  
Audiometric testing establishes that the veteran no longer 
has a numeric designation of "IV" for either ear.  




CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, and Part 4, including § 4.85, Codes 6100, 6101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion as 
to the severity of his service-connected disability raises a 
plausible claim.  Cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 52 FR 44118, Nov. 18, 1987.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (1999).  The 
United States Court of Veterans Appeals (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  Service connection for a mild bilateral 
sensorineural hearing loss was granted by an April 1979 
rating decision, with a noncompensable rating.  

A claim for an increased rating was received in February 
1992.  On the authorized VA audiological evaluation, in March 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
50
55
60
55
55
Left
40
45
60
60
51

Speech audiometry revealed speech recognition ability of 80 
percent correct in the right ear and 84 percent correct in 
the left ear.  These audiologic results produced a numeric 
designation of "IV" for the right ear and "II" for the 
left ear.  When these numeric designations were applied to 
the rating criteria, the result was a noncompensable rating.  
38 C.F.R. Part 4, including § 4.85, and Code 6100 (1999).  

An April 1992 rating decision continued the noncompensable 
rating.  The veteran's notice of disagreement was received in 
May 92.  

On the authorized VA audiological evaluation, in July 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
50
60
65
60
59
Left
40
50
60
60
53

Speech audiometry revealed speech recognition ability of 80 
percent correct in each ear.  These audiologic results 
produced a numeric designation of "IV" for the right ear 
and "IV" for the left ear.  When this numeric designation 
was applied to the rating criteria, the result was a 10 
percent rating.  38 C.F.R. Part 4, including § 4.85, and Code 
6101 (1991).  The August 1992 rating decision granted the 10 
percent rating effective the date that the notice of 
disagreement was received, in May 1992, noting that the March 
1992 examination showed the hearing loss was noncompensable 
at that time.  

On the authorized VA audiological evaluation, in February 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
55
60
60
65
60
Left
45
55
65
65
57

Speech audiometry revealed speech recognition ability of 84 
percent correct in the right ear and 88 percent correct in 
the left ear.  These audiologic results produced a numeric 
designation of "III" for the right ear and "II" for the 
left ear.  When these numeric designations were applied to 
the rating criteria, the result was a noncompensable rating.  
38 C.F.R. Part 4, including § 4.85, and Code 6100 (1994).  
Based on those results, the May 1995 rating decision proposed 
to reduce the evaluation for the bilateral hearing loss to 
noncompensable.  

The provisions of 38 C.F.R. § 3.344(a), (b) (1999) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (1999).  See also 38 C.F.R. § 3.105(e) 
(1999).  

Since the 10 percent rating had been in effect for less than 
5 years, the requirement for reduction was an examination 
which showed improvement.  This requirement was fulfilled by 
the February 1995 VA audiologic examination.  

On the authorized VA audiological evaluation, in April 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
55
70
70
75
67.5
Left
55
65
70
70
65

Speech audiometry revealed discrimination of 100 percent 
correct in both ears  These audiologic results produced a 
numeric designation of "II" for the right ear and "II" for 
the left ear.  When these numeric designations were applied 
to the rating criteria, the result was a noncompensable 
rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 
(1994).  Thus, the April 1995 examination confirms the 
improvement demonstrated on the February 1995 examination.  

On the authorized VA audiological evaluation, in September 
1996, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
Right
50
55
60
60
58
Left
50
50
55
65
58

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 88 percent correct in 
the left ear.  These audiologic results produced a numeric 
designation of "III" for the right ear and "III" for the 
left ear.  When these numeric designations were applied to 
the rating criteria, the result was a noncompensable rating.  
38 C.F.R. Part 4, including § 4.85, and Code 6100 (1995).  
The examiner commented that there was no significant change 
since February 1995.  

A January 1997 rating decision decreased the rating for the 
bilateral hearing loss to noncompensable, effective in March 
1997.  

While the veteran is competent to assert that he has not 
subjectively experienced any improvement, the objective 
audiometric testing is substantially more probative as to the 
extent of the hearing loss.  In this case, all three of the 
more recent tests show that the veteran's hearing loss has 
improved to the extent that it no longer meets the criteria 
for a 10 percent rating.  That is, audiometric testing in 
March 1992, showed a hearing loss in each ear which produced 
a numeric designation of "IV."  Those numeric designations 
supported the compensable, 10 percent rating.  Subsequent 
audiometric examinations established improvement of hearing 
in both ears.  The veteran no longer has a numeric 
designation of "IV" for either ear.  The recent audiometric 
tests provide a preponderance of evidence establishing that 
the veteran's hearing loss now meets the criteria for a non-
compensable rating, and does not approximate the criteria for 
a 10 percent rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.85, and Code 6100 (1995).  
Consequently, the 10 percent rating can not be restored.  


ORDER

Restoration of a 10 percent rating for a bilateral hearing 
loss disability is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

